AO 245B (Rev. 02/08/2019) Judgment in a Cri111inal ~tty Case (Modified)                                                                   Pag_e 1 of I



                                         UNITED STATES DISTRICT COURT
                                                   SOUTHERN DISTRICT OF CALIFORNIA

                       United States of America                                   JUDGMENT IN A CRIMINAL CASE
                                                                                  (For Offenses Committed On or After November 1, 1987)
                                             V.

                         Jose Luis Hernandez                                      Case Number: 2:19-mj-11907

                                                                                  James Anthony Johnson
                                                                                  Defendant's Attorney


REGISTRATION NO. 92303298

THE DEFENDANT:
 IZI pleaded guilty to count(s) 1 of Complaint
                                                  ---------------------------
 •    was found guilty to count(s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                      Nature of Offense                                                             Count Number(s)
8:1325                               ILLEGAL ENTRY (Misdemeanor)                                                   1

 D The defendant has been found not guilty on count(s)
                                              --------------------
 •    Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                     I


                                 ~ TIME SERVED                               • ________ days
 IZI Assessment: $10 WAIVED          IZI Fine: WAIVED
 IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                          Thursday, December 26, 2019
                                                                          Date of Imposition of Sentence


    . d
Rece1ve
                   .;
                                 /
                                         +/
                   ., •----./,. ... . ....:>
              ous'ii         ;           1




Clerk's Office Copy                                                                                                         2:19-mj-11907
